In a proceeding pursuant to section 50-e of the General Municipal Law for leave to file a late notice of claim against the City of New York and the New York City Housing Authority, the authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, dated September 16, 1977, as granted the application as against it. Order affirmed insofar as appealed from, without costs or disbursements. In our view the Special Term did not abuse its discretion in granting the motion to file a late notice of claim pursuant to subdivision 5 of section 50-e of the General Municipal Law. Martuscello, J. P., Titone, Suozzi and Cohalan, JJ., concur.